Citation Nr: 0103740
Decision Date: 02/07/01	Archive Date: 03/12/01

DOCKET NO. 99-13 788               DATE FEB 07, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Whether new and material evidence has been presented to reopen a
claim of entitlement to service connection for a left foot and toe
disorder, claimed as club foot.

REPRESENTATION 

Appellant represented by: AMVETS 

ATTORNEY FOR THE BOARD 

A. Hinton, Counsel 

INTRODUCTION 

The veteran served on active duty from February 1969 to December
1970.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1999 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO),
which denied the benefit sought on appeal.

FINDINGS OF FACT

1. In an unappealed RO rating decision dated in June 1991, the
veteran's claim for entitlement to service connection for a left
foot and toe disorder was denied; that decision is final.

2. The evidence received since the June 1991 RO rating decision is
cumulative of previous evidence or is not relevant or probative to
the question of whether the veteran has a left foot and toe
disorder that is related to service.

CONCLUSIONS OF LAW

1. The June 1991 RO rating decision, which denied entitlement to
service connection for a left foot and toe disorder, is final. 38
U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104(a), 20.302, 20.1103
(2000).

2. The evidence submitted since the June 1991 RO rating decision is
not new and material and the veteran's claim for entitlement to
service connection for a left foot and toe disorder is not
reopened. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a), 20.1105
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110 (West 1991).

2 -

Regulations also provide that service connection may be granted for
any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d) (2000).

If no notice of disagreement is filed within the prescribed period,
the action or determination shall become final; and generally, a
final decision issued by an RO or by the Board may not thereafter
be reopened and allowed, and a claim based on the same factual
basis may not be considered. 38 U.S.C.A. 7104, 7105(c) (West 1991);
see also 38 C.F.R. 20.302, 20.1103 (2000). The exception to this
rule is 38 U.S.C.A. 5108 (West 1991), which states, in part, that
"[I]f new and material evidence is presented or secured with
respect to a claim which has been disallowed, the Secretary shall
reopen the claim and review the former disposition of the claim."
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. 3.156(a) (2000) provides that "new and material evidence"
means evidence not previously submitted to agency decisionmakers
which bears "directly and substantially" upon the specific matter
under consideration. Such evidence must be neither cumulative nor
redundant, and, by itself or in connection with evidence previously
assembled, such evidence must be "so significant that it must be
considered in order to fairly decide the merits of the claim." See
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that prior to the April 1999 rating decision,
from which this appeal arises, the RO last denied service
connection for a left foot disorder in a June 1991 rating decision.
That June 1991 rating decision was made on the basis that new and
material evidence had not been presented since a prior final rating
decision of November 1994.

The evidence of record as of the June 1991 rating decision included
service medical records; the report of an October 1984 VA
examination; and VA treatment records from July 1975 to March 1991.
These records show that during the veteran's September 1968 pre-
induction examination, he reported complaints of foot trouble. On
examination, evaluation of the feet was normal. During service, he
was treated

- 3 -

on several occasions between February and May 1969 for corns and
calluses on the left and right feet. During his December 1970
separation examination, the veteran reported that he was in
excellent physical condition. The evaluation of the feet was
normal.

After service, an October 1984 VA examination report shows that the
veteran reported that he had a history of fracture of the left 5th
toe in about 1969. On examination, no abnormal findings were made.
X-ray examination of the left foot with special reference to the
5th toe revealed no significant abnormality. The report noted that
no definite fracture was seen. The evidence prior to June 1991
includes VA treatment records from June 1983 to March 1991 for
various conditions and complaints not referable to his left foot.

The veteran was informed of the June 1991 rating decision denial in
July 1991, but did not timely appeal the decision and it became
final, based on the evidence then of record. See 38 U.S.C.A.
7105(c) (West 1991); 38 C.F.R. 3.104(a), 20.302, 20.1103 (2000). As
such, the evidence that must be considered in determining whether
new and material evidence has been submitted in this case is that
evidence added to the record since the June 1991 rating decision.

The additional evidence since June 1991 includes VA and private
medical records from January 1982 to February 1999. These records
include private medical records showing an impression in December
1982 that the veteran had many foot problems needing evaluation. In
January 1983, he was seen for complaints of a broken ankle. No
findings of a disorder were made at that time.

The additional evidence since June 1991 includes numerous records
of VA treatment for alcohol and other chemical dependence. These
drug treatment related records include several in the late 1990's,
which include diagnoses of left small hammer toe. A September 1998
VA radiology report regarding the left foot contains an impression
of flexion deformities of the second through fifth digits; hallux
valgus deformity of the first MTP Joint; no evidence of fracture or
dislocation; and osteophyte at the insertion of the Achilles
tendon. VA treatment

- 4 -

records show that the veteran was treated in February 1999 after he
injured his left foot while trimming a callous on the PIP joint of
the fifth toe.

Prior to the last final rating decision of June 1991, the evidence
of record did not show that any current left foot diagnosis was
related to service. At his December 1970 separation examination the
evaluation of the feet was normal, and there was no subsequent
evidence referable to a left foot and toe disorder. Nor was there
any competent medical evidence to relate any claimed left foot and
toe disorder to service.

As was the case in June 1991, the evidence submitted since then
does not show that the veteran has a present left foot diagnosis
that has been related by competent medical evidence to service.
Although a diagnosis has been made of left small hammer toe in
August 1998; and there is X-ray evidence in September 1998 of left
foot abnormality as discussed above; the evidence submitted since
June 1991 does not show that there is a diagnosed left foot and toe
disorder that is related by competent evidence to active service.

Thus, the evidence submitted since June 1991 does not establish any
connection between the veteran's claimed left foot and toe disorder
and his military service. Although there are records received since
August 1981 of pertinent treatment, there is no medical opinion or
other competent evidence that a current left foot and toe disorder
was related to active service.

Therefore, the Board finds that the evidence since June 1991 is
either cumulative, redundant, or does not bear directly and
substantially upon the specific matter under consideration; and
when considered by itself or in connection with evidence previously
assembled, is not so significant to the issue in this case that it
must be considered in order to fairly decide the merits of the
claim. Accordingly, the evidence submitted since the RO's June 1991
final decision is not new and material such that it would warrant
reopening the veteran's claim. Therefore, the appeal is denied. See
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

- 5 -

The Board notes that the appellant has provided lay statements
asserting that the claimed left foot and toe disorder is related to
service. However, as a lay person he is not competent to offer an
opinion concerning the etiology of his claimed disorder. Espiritu
v. Derwinski, 2 Vet. App 492 (1992). Hence, these statements are
insufficient to reopen this claim.

Because the veteran has not fulfilled his threshold burden of
submitting new and material evidence to reopen his finally
disallowed claim, the benefit of the doubt doctrine does not apply
in this case. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Board views its discussion as sufficient to inform the veteran
of the requirements necessary to reopen his claim for service
connection for the claimed disability. See Graves v. Brown, 8 Vet.
App. 522, 524-525 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78
(1995).

ORDER

New and material evidence not having been submitted to reopen the
claim for service connection for a left foot and toe disorder, the
appeal is denied.

J. JUDGE FLOWERS
Member, Board of Veterans' Appeals


6 - 



